                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


NATHANIEL WILLIAMS,                  )                3:19-cv-00173-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                May 4, 2021
THRASHER, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s “Motion to Extend Time to Identify and Properly Serve Doe
Defendants” (ECF No. 80). Plaintiff requests a 90-day extension in which to identify and serve
Doe Defendants listed in Counts II and III pursuant to the court’s screening order.

        Plaintiff’s “Motion to Extend Time to Identify and Properly Serve Doe Defendants”
(ECF No. 80) is GRANTED to the extent that Plaintiff shall have to and including Tuesday,
July 6, 2021, in which to identify and serve John Doe 1 and John Doe 2 listed in Plaintiff’s First
Amendment retaliation claim in Counts II and III pursuant to the court’s screening order (ECF No.
9 at 12).

       IT IS SO ORDERED.
                                             DEBRA K. KEMPI, CLERK

                                             By:         /s/______________________
                                                            Deputy Clerk
